2015 WI 71

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2013AP1769-D & 2014XX817-BA
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Jordan E. Gall, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Jordan E. Gall,
                                  Respondent.

                        In the Matter of the Conditional Admission of
                        J.E.G.:

                        Board of Bar Examiners,
                                  Complainant,
                             v.
                        J. E. G.,
                                  Respondent.

                             DISCIPLINARY PROCEEDINGS AGAINST GALL

OPINION FILED:          July 9, 2015
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                   2015 WI 71

                                                        NOTICE
                                          This opinion is subject to further
                                          editing and modification.   The final
                                          version will appear in the bound
                                          volume of the official reports.
No.    2013AP1769-D
No.    2014XX817-BA


STATE OF WISCONSIN                    :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Jordan E. Gall, Attorney at Law:

Office of Lawyer Regulation,

            Complainant,

      v.

Jordan E. Gall,

            Respondent.                                      FILED
                                                         JUL 9, 2015
In the Matter of the Conditional Admission of              Diane M. Fremgen
J.E.G.:                                                 Clerk of Supreme Court


Board of Bar Examiners,

            Complainant,

      v.

J. E. G.,

            Respondent.




      ATTORNEY    disciplinary   proceeding.     Attorney          publicly
reprimanded and motion denied.
                                                                       No.     2013AP1769-D
                                                                       No.     2014XX817-BA


       ¶1     PER CURIAM.         In this reciprocal discipline matter, we
consider whether we should publicly reprimand Attorney Jordan E.
Gall as discipline reciprocal to that imposed by the Supreme
Court of Minnesota.          We also address a motion filed by the Board
of    Bar   Examiners     (BBE)    asking       this   court     to    issue    an     order
directing      Attorney     Gall     to    show     cause     why     his    license      to
practice      law   in    Wisconsin       should    not     be   suspended       for     his
alleged willful failure to comply with the conditions set forth
in    the     Consent     Agreement       for     Conditional         Admission        dated
August 29, 2011, and a motion to seal all filings related to the
conditional admission motion.
       ¶2     After      reviewing    these        matters,      and    in     light     of
Attorney Gall's failure to respond to our order to show cause,
we conclude that Attorney Gall should be publicly reprimanded in
this state for the misconduct that has already resulted in a
public reprimand in Minnesota.               We further conclude, however, in
light of the manner in which the Supreme Court of Minnesota
addressed Attorney Gall's disciplinary case, that there is no
need to issue an order to show cause to Attorney Gall regarding
his conditional admission in this state.                     We therefore deny the
BBE's motion requesting such an order.                    We also deny the BBE's
motion to seal all filings regarding the conditional admission,
determining that the interweaving of the disciplinary matter and
the conditional admission matter require public disclosure of
the    fact    of     Attorney     Gall's       conditional      admission        to     the
practice of law in this state.


                                            2
                                                                          No.    2013AP1769-D
                                                                          No.    2014XX817-BA


      ¶3         Attorney Gall was admitted to the practice of law in
this state in September 2011.                  In March 2011 Attorney Gall had
been conditionally admitted to the practice of law in Minnesota.
At the time of the Minnesota public reprimand, the Minnesota
disciplinary documents indicate that he was practicing law in
Plymouth, Minnesota.            The most recent address that Attorney Gall
has provided to the State Bar of Wisconsin is a law firm in
Minneapolis.
      ¶4         Attorney Gall has not previously been the subject of
professional discipline in Wisconsin.                        His license to practice
law       in     this     state,      however,        is     currently          subject    to
administrative           suspensions     for       failure    to    pay    bar    dues    and
assessments, for noncompliance with his obligation to report his
attendance at continuing legal education, and for failure to
file an annual trust account certification.
      ¶5         In the disciplinary proceeding, the Office of Lawyer
Regulation (OLR) filed a complaint, an order to answer, and a
motion         requesting    that     this   court     issue       an   order     directing
Attorney        Gall    to   inform    the   court     in    writing      of     any   claim,
predicated        upon    the   grounds      set    forth     in   Supreme       Court    Rule
(SCR) 22.22(3),1 that the imposition of discipline identical to




      1
          SCR 22.22(3) provides as follows:

           The supreme court shall impose the identical
      discipline or license suspension unless one or more of
      the following is present:

                                                                                (continued)
                                               3
                                                                   No.    2013AP1769-D
                                                                   No.    2014XX817-BA


that previously imposed in Minnesota would be unwarranted, and
of the factual basis for any such claim.                  The OLR was unable to
serve a copy of the complaint and order to answer personally on
Attorney Gall.      Ultimately, it accomplished service on Attorney
Gall by sending by certified mail an authenticated copy of the
complaint and order to answer to the most recent address that
Attorney   Gall    had    provided   to     the     State    Bar    of    Wisconsin,
pursuant   to    SCR 22.13(1).       The    court    then    granted      the   OLR's
motion and issued the requested order to show cause.                        Attorney
Gall did not respond to the order to show cause.                         He also has
not filed an answer or other response to the OLR's complaint.
     ¶6    The    facts   set   forth      below    are    taken   from    both   the
OLR's complaint and the BBE's motion.                     Attorney Gall has not
disputed the facts set forth in either the complaint or the
motion.
     ¶7    The OLR's complaint alleges that on May 16, 2013, the
Supreme Court of Minnesota publicly reprimanded Attorney Gall.
The OLR attached copies of the Minnesota order, the petition for


          (a) The procedure in the other jurisdiction was
     so lacking in notice or opportunity to be heard as to
     constitute a deprivation of due process.

          (b) There  was   such   an  infirmity   of  proof
     establishing the misconduct or medical incapacity that
     the supreme court could not accept as final the
     conclusion in respect to the misconduct or medical
     incapacity.

          (c) The    misconduct   justifies                   substantially
     different discipline in this state.



                                        4
                                                                              No.      2013AP1769-D
                                                                              No.      2014XX817-BA


disciplinary action, and Attorney Gall's stipulation, in which
he unconditionally admitted the allegations of the petition for
disciplinary action and agreed to request the imposition of a
public reprimand.
      ¶8      The facts underlying Attorney Gall's public reprimand
involved his failure to comply with the Consent Agreement for
Conditional Admission to the practice of law in Minnesota (the
Minnesota Agreement) and his false statements to the Minnesota
lawyer regulatory authorities.
      ¶9      Specifically, the Minnesota Agreement, which Attorney
Gall executed with the Minnesota Board of Law Examiners (MBLE)
in March 2011, contained a requirement that Attorney Gall comply
with the conditions of probation imposed in November 2010 as a
result     of        a     conviction          for       Fourth     Degree    Driving         While
Intoxicated.             One of those conditions was a requirement that for
a   period      of       two   years        Attorney      Gall    would   have      no   driver's
license      violations.               The     Minnesota          Agreement     also     required
Attorney        Gall       to        submit        quarterly       reports    detailing         his
compliance       with          all     of     the    terms       and   conditions        of    that
agreement, as well as to submit narrative statements detailing
the steps he was taking to support his decision to abstain from
alcohol.        The Minnesota Complaint provided that it would be in
effect     for       a    period      of     two    years    (until     March       2013).      The
agreement also stated, however, that if a complaint was filed
with the Minnesota Office of Lawyers Professional Responsibility
during the term of the agreement, then the period of conditional


                                                     5
                                                                               No.      2013AP1769-D
                                                                               No.      2014XX817-BA


admission      would     be    extended            until      the     disposition         of    that
complaint.          Once Attorney Gall signed the Minnesota Agreement,
he was admitted to the practice of law in that state.
       ¶10    The BBE's motion alleges that Attorney Gall signed a
similar       Consent     Agreement            for         Conditional       Admission          (the
Wisconsin Agreement) in August 2011.                               The Wisconsin Agreement
provided      that     its     duration           would      be     coterminous          with    the
Minnesota      Agreement,          but       that       the        period    of        conditional
admission in this state could be extended under SCR 40.075(6)
and (8).       In addition to requiring Attorney Gall to obey all
laws    and    rules     governing           the       active       practice      of     law,    the
Wisconsin Agreement also mandated that Attorney Gall comply with
all of the terms and conditions of the Minnesota Agreement.
       ¶11    Contrary        to        Attorney           Gall's     probation          and     his
conditional admission agreements in both states, he was cited
for    11    traffic    violations           in      the    period     from     June      2011    to
September      2012.           Among         those      traffic       violations         were    two
instances      of    failing       to    obey      a    traffic      sign,     three      speeding
citations,      one     instance        of    illegal         or    improper      passing,       and
three occasions on which Attorney Gall was found to be driving
after the suspension of his driver's license.                                     He failed to
report any of these infractions to the MBLE, which constituted a
violation of his conditional admission consent agreements.                                       In
addition, Attorney Gall also violated the Minnesota Agreement
and    applicable      ethics       rules       by     submitting       multiple         quarterly




                                                   6
                                                                          No.     2013AP1769-D
                                                                          No.     2014XX817-BA


reports falsely stating that he had abided by all laws and was
in compliance with the conditions of his criminal probation.
       ¶12   On the basis of the stipulation of facts executed by
Attorney Gall, the Supreme Court of Minnesota issued an order
publicly     reprimanding         him        and    placing    him     on       disciplinary
probation for a period of two years with a number of conditions.
In re Disciplinary Action Against Gall, 830 N.W.2d 441 (Minn.

2013).          Those       conditions         included        maintaining          complete
abstinence       from       alcohol     and        other    non-prescription,             mood-
altering chemicals, submitting to random urinalysis screenings,
and    abiding       by   all   laws.        The     Supreme   Court      of     Minnesota's
order, however, did not contain any provisions regarding the
extension of the Minnesota Agreement or regarding the authority
of the MBLE to extend the agreement, which would have expired,
according       to    its   terms,      at    the     conclusion     of     the    Minnesota
disciplinary proceeding.
       ¶13   Under        SCR 22.22(3),            this    court   shall         impose    the
identical discipline imposed by the other jurisdiction unless
one or more of three exceptions are present.                                The first two
exceptions involve situations where the disciplinary proceeding
in the other jurisdiction deprived the respondent attorney of
due process or suffered from a lack of proof.                          SCR 22.22(3)(a)-
(b).      The    third      exception        to     the    imposition       of    reciprocal
discipline applies where the misconduct justifies substantially
different discipline in Wisconsin.                    SCR 22.22(3)(c).




                                               7
                                                                        No.    2013AP1769-D
                                                                        No.    2014XX817-BA


      ¶14    Attorney Gall has not responded to our order to show
cause and argued that one or more of these three exceptions are
applicable to his case.            Our own review of the matter does not
indicate that any exception applies to this matter.
      ¶15    Accordingly, we will publicly reprimand Attorney Gall
as discipline reciprocal to that imposed by the Supreme Court of
Minnesota.     Although that court also imposed a two-year period
of   probation     in   its   disciplinary         order,    we    do    not    impose    a
similar period of probation.              Probation is not one of the forms
of discipline that this court generally imposes.                          Where another
jurisdiction has imposed a period of probation in a reciprocal
discipline     context,       we   have     replicated       the    effect       of    such
probation by ordering the respondent attorney to comply with the
probationary       order    entered    in    the     other    jurisdiction.            See,

e.g., In re Disciplinary Proceedings Against Moree, 2004 WI 118,
275 Wis. 2d 279, 281, 684 N.W.2d 667 (published order).                           We will
follow that practice here.
      ¶16    We now turn to the BBE's motion.                  The BBE learned of

Attorney     Gall's        Minnesota      public      reprimand          and     two-year
disciplinary probation within a few days after the Minnesota
disciplinary       order    had    been     issued    in     May   2013.         The    BBE
conducted     an    annual     review       of   Attorney      Gall's         conditional




                                            8
                                                                 No.   2013AP1769-D
                                                                 No.   2014XX817-BA


admission to the practice of law in Wisconsin in October 2013.2

It voted at that time to extend the Wisconsin Agreement for two
more years.3
       ¶17    Following the BBE's vote, the BBE's executive director
wrote to Attorney Gall to inform him of the BBE's action and to
request that he either sign an amended Wisconsin Agreement or
advise that he did not wish to do so.                    Attorney Gall did not
respond.         He     also   did   not       respond   after   two   subsequent
communications requesting execution of the amended agreement.
       ¶18    The BBE ultimately voted to find Attorney Gall to be
non-compliant with the Wisconsin Agreement and voted to revoke
that       agreement.      Following       one    last   communication    warning
Attorney Gall that the BBE would seek the suspension of his
license to practice law in Wisconsin, to which Attorney Gall
still did not respond, the BBE filed its motion asking for an



       2
       It is not clear whether the Wisconsin Agreement was still
in effect at this time. It appears from the filings of the OLR
and the BBE that the Minnesota Agreement, pursuant to its terms,
would have expired, at the latest, at the conclusion of the
Minnesota disciplinary proceeding in May 2013. Since the terms
of the Wisconsin Agreement provided that its duration was
coterminous with the Minnesota Agreement, it is unclear whether
the Wisconsin Agreement would have remained in effect beyond May
2013.
       3
       It is also unclear from the BBE's filings whether this
extension was to be measured from March 2013 (when the Minnesota
Agreement was initially to have expired), from May 2013 (when
the Minnesota Agreement would have expired upon completion of
the Minnesota disciplinary proceeding), or from October 2013
(when the BBE voted for the extension).



                                           9
                                                                       No.        2013AP1769-D
                                                                       No.        2014XX817-BA


order to show cause, and ultimately the suspension of Attorney
Gall's license to practice law in Wisconsin.
     ¶19    We conclude that the BBE's motion should be denied.
According to the materials submitted to this court regarding the
response of the Supreme Court of Minnesota and its applicable
agencies    to      Attorney       Gall's        misconduct,      it     appears          that
Minnesota addressed the misconduct solely through the means of
the public reprimand and the disciplinary probation imposed by
the Supreme Court of Minnesota.                    There is no indication that
Attorney Gall was required to sign a new or amended Minnesota
Agreement     or     that   his     conditional        admission        was        extended.
Moreover,     the    BBE    has     not    demonstrated         that    the        Minnesota
Agreement     remained      in    effect     beyond       the    completion          of    the
Minnesota disciplinary proceeding in May 2013.                         It also has not
shown why the Wisconsin Agreement would have remained in effect
beyond the effective term of the Minnesota Agreement.                                 In any
event, we conclude that the matter of Attorney Gall's misconduct
was sufficiently addressed by the Minnesota public reprimand and
disciplinary probation, which is being imposed in this state via
the reciprocal discipline procedure.
     ¶20    IT      IS   ORDERED     that        Jordan    E.    Gall        is     publicly
reprimanded        for   his      professional       misconduct         as        reciprocal
discipline to that imposed by the Supreme Court of Minnesota.
Jordan E. Gall's license to practice law in Wisconsin remains
administratively suspended.




                                            10
                                                                  No.    2013AP1769-D
                                                                  No.    2014XX817-BA


        ¶21   IT IS FURTHER ORDERED that Jordan E. Gall shall comply
with the terms and conditions of the disciplinary probation set
forth    in   the    May   16,     2013   order   of   the    Supreme     Court   of
Minnesota and any subsequent orders.              In re Disciplinary Action

Against Gall, 830 N.W.2d 441, 441-42 (Minn. 2013).
        ¶22   IT IS FURTHER ORDERED that the director of the Office
of Lawyer Regulation shall advise the court if there has not
been full compliance with all conditions of this order.
        ¶23   IT    IS   FURTHER    ORDERED    that    in    In   re    Conditional
Admission of J.E.G., No. 2014XX817-BA, the motion of the Board
of Bar Examiners for the issuance of an order to show cause is
denied.




                                          11
                                                               No.   2013AP1769-D.awb
                                                               No.   2014XX817-BA.awb


     ¶24    ANN        WALSH   BRADLEY,       J.    (concurring         in     part,
dissenting in part).           I agree with the imposition of a public
reprimand       as    reciprocal    discipline     to   that    imposed      by   the
Supreme Court of Minnesota.            However, for the protection of the
public, more is needed.
     ¶25    In addition to the public reprimand, I would grant the
motion of the Board of Bar Examiners for the issuance of an
order to show cause why the license of Attorney Jordan E. Gall
to practice law in Wisconsin should not be suspended for his
alleged willful failure to comply with the conditions set forth
in   the    Consent      Agreement     for    Conditional       Admission     dated
August 29, 2011.
     ¶26    I    am    authorized    to   state    that   Justice      SHIRLEY    S.
ABRAHAMSON joins this concurrence/dissent.




                                          1
    No.   2013AP1769-D.awb
    No.   2014XX817-BA.awb




1